Citation Nr: 0530636	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  03-00 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for a left knee disorder from June 1, 2002 until November 1, 
2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and S.P.


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel

INTRODUCTION

The veteran had active service from January 1969 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2005).

The veteran disagreed with the June 2002 rating decision, 
which continued a 30 percent disability rating for left knee 
replacement.  By rating decision dated in November 2003, the 
RO temporarily increased the veteran's disability rating from 
30 percent to 100 percent from September 4, 2003 to November 
4, 2004 and continued a 30 percent rating beginning November 
1, 2004.  

Subsequently, in December 2004 the RO increased the veteran's 
disability rating from 30 percent to 60 percent from November 
1, 2004.  Where a veteran has filed a notice of disagreement 
(NOD) as to the assignment of a disability evaluation, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, the claim for entitlement to a higher rating for the 
veteran's left knee disability remains before the Board.

The veteran testified before the undersigned at a Travel 
Board hearing in August 2005.  Prior to this hearing, the 
veteran stated that the only issue he was appealing was 
entitlement to an increased evaluation for the left knee 
disorder beginning June 1, 2002 beyond 30 percent.  While the 
veteran has been receiving a 60 percent evaluation for his 
left knee replacement since November 1, 2004, he indicated 
that he is not pursuing an evaluation higher than 60 percent 
for the left knee disorder.  A transcript from this hearing 
regarding this testimony is associated with the claims 
folder.  Therefore, the only issue before the Board at this 
time is entitlement to a disability rating greater than 30 
percent for a left knee disorder from June 1, 2002 until 
November 1, 2004.

FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  Since June 1, 2002, the veteran has suffered from chronic 
residuals of a left knee replacement consisting of severe 
painful motion or weakness in the affected extremity.


CONCLUSION OF LAW

The criteria for a 60 percent disability rating beginning 
June 1, 2002 for residuals, left total knee arthroplasty have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
5055 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A.  § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2005).  A request for an increased rating is to 
be reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1 (2005); Payton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  Also, the U.S. Court of Veterans 
Appeals (Court) has held that unlike in claims for increased 
ratings, "staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The veteran contends that his service connected residuals of 
left total knee arthroplasty was more disabling than 
evaluated beginning June 1, 2002.  Beginning June 1, 2002 the 
veteran's left knee disorder was rated as 30 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055.  

Under DC 5055, a 100 percent evaluation is assigned for the 
one year following implantation of the prosthesis; a 60 
percent evaluation is assigned thereafter when there is 
evidence of chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  Lesser 
evaluations may be assigned using criteria of DCs 5256, 5261, 
or 5262, when there is evidence of intermediate degrees of 
residual weakness, pain or limitation of motion, with a 30 
percent rating being the minimal rating to be assigned for 
the prosthetic replacement of a knee.  DC 5256 allows for the 
assignment of disability evaluations in excess of 30 percent 
when there is evidence of ankylosis of the knee, DC 5261 
allows for the assignment of a disability evaluation in 
excess of 30 percent when extension of the knee is limited to 
30 degrees, and DC 5262 allows for the assignment of a 
disability evaluation in excess of 30 percent when there is 
evidence of nonunion of the tibia and fibula with loose 
motion.

By way of history, the veteran injured his left knee in 
service while parachuting in June 1970.  Service medical 
records show complaints of left knee pain and an X-ray 
revealed osteochondritis.  He was granted service connection 
for degenerative joint disease of the left knee by rating 
decision dated in May 1989 and assigned a 10 percent 
disability rating from January 4, 1989.  By rating decision 
dated in June 1993 the RO increased the veteran's rating from 
10 percent to 20 percent from January 4, 1989.  The RO 
increased the veteran's left knee disability rating again in 
a January 1995 rating decision, this time increasing the 
rating from 20 percent to 30 percent from November 29, 1994.  
In April 1998 the RO increased the veteran's rating a third 
time, granting a 40 percent rating from December 15, 1997.

The veteran underwent left total knee arthroplasty on March 
29, 2001 at the VA Medical Center (VAMC) in Philadelphia, 
Pennsylvania and was discharged on April 6, 2001.  By rating 
decision dated in April 2001, the RO granted a temporary 100 
percent evaluation from March 29, 2001 to June 1, 2002 under 
DC 5055, and assigned a 30 percent rating from June 1, 2002.  
A June 2002 rating decision confirmed this 30 percent, post-
surgical rating.  

The temporary total ratings are not at issue before the Board 
at this time.

VA medical records show that the veteran's April 2001 surgery 
was unsuccessful and the veteran's left knee was operated on 
a second time on September 4, 2003.   By rating decision 
dated in November 2003 the RO granted a temporary 100 percent 
evaluation from September 4, 2003 to November 1, 2004 under 
DC 5055, and assigned a 30 percent rating from November 1, 
2004.  

Subsequently, by rating decision dated in December 2004 the 
RO increased the veteran's rating to 60 percent from November 
1, 2004.

The critical issue in the complex case is the level of 
severity of the veteran's left knee disorder between the 
veteran's first surgery in March 2001 and his second surgery 
in September 2003.  Evidence relevant to the veteran's left 
knee disorder during that time period includes a VA 
examination in May 2002.  At that time, the examiner noted 
that the veteran demonstrated a moderate degree of distress.  
He had a surgical scar site from total knee replacement of 
the left knee and his range of motion was maximum extension 
from 5 degrees to a maximum flexion of 45 degrees.  There was 
no laxity of the joint.  The diagnostic impression was 
"total knee replacement with significant restricted range of 
motion with evidence to suggest moderate degree of 
fatigability with evidence that suggestive of mild to 
moderate incoordination due to this condition.  He is prone 
for progression and worsening of his condition.  It is not 
possible for me to predict the amount of dysfunction in the 
future."  Also of record are VA outpatient treatment records 
dated from June 2002 to September 2003.  These records show 
complaints of severe pain in the left knee.

Upon review of the record, the Board finds that the veteran's 
left knee disorder more nearly approximates the criteria for 
a 60 percent disability rating for the period in question.  
The May 2002 VA examination, which is dated less than one 
month prior to the veteran's decreased rating on June 1, 
2002, shows that the veteran's knee replacement surgery 
resulted in significant restricted range of motion with 
evidence to suggest moderate degree of fatigability.  The 
examiner also opined that the veteran is prone for 
progression and worsening of his condition.  Also, that the 
veteran required a second surgery on his left knee in 
September 2003, less than two years after his initial surgery 
in March 2001, suggests that the veteran's condition deserved 
more than the minimum 30 percent rating assigned between the 
two surgeries.  Thus, in light of the evidence as noted 
above, the Board concludes that the veteran's residuals, left 
total knee arthroplasty is productive of impairment 
warranting the higher evaluation of 60 percent under DC 5055.

As for the potential for a yet higher rating, the Board notes 
that a 60 percent rating is the highest possible rating under 
DC 5055 after one year following implantation of a 
prosthesis.  Furthermore, none of the DCs pertaining to 
limitation of motion of the knee allow for a rating higher 
than 60 percent.    

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate residuals of knee replacement surgery, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability).  See Butts v. Brown, 5 Vet. App. 532 (1993).  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  However, there is no competent evidence that 
the veteran's left knee disorder, standing alone, causes 
marked interference with employment or requires frequent 
hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.   

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
September 2003.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson,  19 Vet. App. 103 (2005).  In 
addition, by virtue of the rating decision on appeal and the 
statement of the case (SOC), he was provided with specific 
information as to why his claim was being denied, and of the 
evidence that was lacking.    

Finally, with respect to element (4), the Board notes that 
the RO's letter and the SOC generally informed the veteran 
that it was necessary to send any evidence in his possession 
to VA that supports his claim.  There is no allegation from 
the veteran that he has any evidence in his possession that 
is needed for a full and fair adjudication of this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2003 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated in November 
2003.

The claims folder contains all available service medical 
records, VA medical records, and VA examination reports.  The 
veteran has not identified any other outstanding evidence to 
be obtained.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A.  §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2005); Pelegrini II; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

  



ORDER

A disability rating of 60 percent for residuals, left total 
knee arthroplasty, is granted from June 1, 2002, subject to 
the regulations governing the award of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


